Citation Nr: 0636557	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1977 and from August 1983 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2004, the veteran's appeal was certified to the Board 
and she was notified she had 90 days to submit additional 
evidence.  The Board notes that the veteran submitted 
additional personal statements dated September 2005 and June 
2006, beyond the 90-day period without a waiver of RO 
consideration and without an explanation as why the evidence 
was late.  In accordance with the applicable regulation, the 
Board will not consider these particular statements.  The 
Board refers the evidence to the RO for the appropriate 
action.  See 38 C.F.R. §§ 20.800, 20.1304 (2006).  


FINDING OF FACT

The evidence of record demonstrates no suicidal ideation; no 
obsessional rituals which interfere with routine activities; 
no speech intermittently illogical, obscure, or irrelevant; 
no near-continuous panic; no impaired impulse control; no 
spatial disorientation; no neglect of personal appearance and 
hygiene; and only some difficulty in establishing and 
maintain effective relationships (veteran is able to 
socialize with neighbors and reports being active in the 
community despite her anxiety) associated with her service 
connected disorder, standing alone.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

The issue on appeal arises from a claim for an increased 
rating received in July 2001.  As a result, only the present 
level of disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's psychiatric disorder is rated at 50 percent 
under Diagnostic Code 9400, a generalized anxiety disorder.  
38 C.F.R. § 4.130.  The 50 percent evaluation is effective 
from August 31, 1998.  Prior to that date, the disorder was 
rated as 30 percent disabling from May 28, 1997, and 0 
percent disabling from January 30, 1985.  

A 50 percent rating for a psychiatric disorder is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is. For example, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  
 
In addition to the veteran's service-connected generalized 
anxiety disorder, VA examinations dated May 2002 and January 
2004 and VA treatment records from 2001 through 2004 included 
diagnoses of post-traumatic stress disorder (PTSD), 
personality disorder, and alcohol dependence.  These 
conditions are not service-connected.  The January 2004 
examiner indicated that many of the symptoms of her service-
connected and nonservice-connected disorders overlap.  When 
it is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as a personality disorder), 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the veteran's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
Consequently, the Board will consider all the veteran's 
psychiatric symptoms without differentiating between distinct 
disorders, with the exception of one difficulty which will be 
cited below.

VA psychiatric examinations dated May 2002 and January 2004 
and VA treatment records from 2001 to 2004, as a whole, 
provide evidence against the degree of occupational and 
social impairment required for a higher 70 percent rating 
based on the service connected disorder, standing alone.  
Although the veteran does have some problems, the 
examinations of VA psychiatric examiners demonstrated no 
suicidal ideation; no obsessional rituals which interfere 
with routine activities; no speech intermittently illogical, 
obscure, or irrelevant (speech was described as hyper verbal 
and stammering at times, but not pressured); no near-
continuous panic (depression was noted but there was no 
formal thought disorder); no impaired impulse control 
(concentration, judgment, and insight were fair); no spatial 
disorientation (veteran was oriented to person, place, and 
situation); no neglect of personal appearance and hygiene (no 
hygiene problems were recorded); and only some difficulty in 
establishing and maintaining effective relationships (veteran 
is able to socialize with neighbors and reports being active 
in the community despite her anxiety). Id.  

The Board acknowledges that the veteran's GAF scores ranged 
from 50 to 60, indicative of moderate to serious symptoms of 
impairment.  The veteran also has received continuous 
treatment for anxiety, depression, social discomfort, 
insomnia, and alcohol abuse.  

The veteran's recent statements indicate continuous treatment 
for her condition.  This fact is not in dispute.  However, 
the veteran's long history of alcohol abuse, a disorder that 
has not been found to be related to service, is clear, 
providing highly probative evidence against this claim.  The 
law and regulations provide that compensation shall not be 
paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006); see also VAOPGPREC 2-97 (January 16, 
1997).  The Board finds that alcohol abuse (both the abuse of 
alcohol and the residual problems associated with long term 
alcohol abuse) have clearly caused many of the veteran's 
problems, leading to difficulties beyond her service 
connected disorder, providing evidence against this claim.  
VA examinations from July 1997 to the present are found to 
clearly support this finding.  Clear indications of PTSD 
associated with pre-service events only support a negative 
finding that it is the veteran's service connected disorder 
that have caused her problems at this time. 

A November 2003 VA treatment record revealed that the veteran 
has difficulty in adapting to stressful circumstances in a 
competitive work environment.  Nonetheless, the January 2004 
VA examiner indicated that the veteran is able to maintain 
employment as a housekeeper, volunteers with the animal 
humane society on a regular basis, and remains active within 
the community despite her condition, providing evidence the 
Board finds to be against her claim.

Overall, notwithstanding her GAF scores, her current 
manifestations of psychiatric disability more closely 
approximate the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate between the different 
evaluation levels).  Post-service medical records, as a 
whole, provide evidence against a higher rating.
  
It is undisputed that the veteran's service-connected 
psychiatric disability has an adverse effect on her 
employment.  Overall, however, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R. § 
3.321(b)(1).  The veteran is still able to work as a 
housekeeper and volunteer for the animal humane society.  
Furthermore, there is no evidence of frequent 
hospitalizations, to suggest that the veteran is not 
adequately compensated for her service connected disability 
by the regular rating schedule.  VAOPGCPREC 6-96.  See 38 
C.F.R. § 4.1 (disability ratings are based on the average 
impairment of earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in April 
2002, the RO advised the veteran of the evidence needed to 
substantiate her increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the April 2002 VCAA 
notice letter prior to the December 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in her possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the evidence she has submitted in 
the form of written statements and several treatment records.  
The veteran was afforded a meaningful opportunity to 
participate in the adjudication of her claim throughout the 
appeal process.  Additionally, the VCAA letter dated in April 
2002 advised the veteran that the VA would obtain "any 
additional information or evidence."  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of notice to the veteran 
is harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)  

Since the claim for an increase was denied by the RO and the 
Board, there are no potential effective date issues that 
would warrant providing additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and VA treatment 
records.  The veteran was afforded several VA examinations to 
determine the extent of her psychiatric disability.  There is 
no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private medical 
records.  While the veteran receives regular treatment twice 
a month for her disorders, there is no indication that the 
most recent treatment records over the last several months 
would indicate a worsening of this condition. 

Neither the veteran nor her representative has stated that 
any additional evidence remains outstanding.  Thus, the Board 
is satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 50 percent for generalized 
anxiety disorder is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


